 



Exhibit 10.2
FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
          This First Amendment to Amended and Restated Loan and Security
Agreement dated as of January 30, 2007 (the “Amendment”), is executed by and
among Provista Renewable Fuels Marketing, LLC, whose address is 5500 Cenex
Drive, Inner Grove Heights, Minnesota 55077 (“Borrower”) and LaSalle Bank
National Association, a national banking association (the “Bank”), whose address
is 135 South La Salle Street, Chicago, Illinois 60603.
R E C I T A L S:
     A. The Borrower and the Bank entered into that certain Amended and Restated
Loan and Security Agreement dated as of August 31, 2006 (the “Loan Agreement”),
pursuant to which Loan Agreement the Bank has made a Revolving Loan to the
Borrower evidenced by (i) that certain Amended and Restated Revolving Note dated
as of August 31, 2006 in the maximum principal amount of Twenty Million and
00/100 Dollars ($20,000,000.00), executed by the Borrower and made payable to
the order of the Bank (the “Original Note”) and (ii) such other documents set
forth in the Loan Agreement (“Loan Documents”).
     B. In addition, in accordance with the terms and conditions of this
Amendment the Borrower has also executed that certain Second Amended and
Restated Revolving Note dated of even date herewith in the maximum principal
amount of Twenty-Five Million and 00/100 Dollars ($25,000,000.00), executed by
Borrower and made payable to the order of the Bank (the “Amended Note”) (the
Original Note and the Amended Note are collectively referred to as the
“Revolving Note”).
     C. At the present time the Borrower requests, and the Bank is agreeable to
modify the Loan Agreement pursuant to the terms and conditions hereinafter set
forth.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower and the Bank hereby agree as follows:
A G R E E M E N T S:
          1. RECITALS. The foregoing Recitals are hereby made a part of this
Amendment.
          2. DEFINITIONS. Capitalized words and phrases used herein without
definition shall have the respective meanings ascribed to such words and phrases
in the Loan Agreement.

 



--------------------------------------------------------------------------------



 



          3. AMENDMENTS TO THE LOAN AGREEMENT.
               3.1 Definitions. Section 1 of the Loan Agreement is hereby
amended as follows:
               a. The definition of “LIBOR Rate” is hereby deleted in its
entirety and replaced with the following:
“LIBOR Rate” shall mean a per annum rate of interest equal to LIBOR for the
relevant Interest Period, plus sixty-five hundredths of one percent (0.65%) for
each advance up to and including the aggregate amount of $20,000,000, which
LIBOR Rate shall remain fixed during such Interest Period; provided, however,
the definition of “LIBOR Rate” shall be modified to mean a per annum rate of
interest equal to LIBOR for the relevant Interest Period, plus seventy-five
hundredths of one percent (0.75%) only for that portion of any advance in excess
of $20,000,000 up to the Revolving Loan Commitment, which LIBOR Rate shall
remain fixed during such Interest Period.”
               b. The definition of “Revolving Loan Commitment” is hereby
deleted in its entirety and replaced with the following:
“Revolving Loan Commitment” shall mean Twenty-Five Million and 00/100 Dollars
($25,000,000.00).”
               3.2 Net Worth. Section 10.1 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:
“Commencing November 1, 2006 through May 31, 2007, Borrower shall maintain Net
Worth in an amount not less than One Million Five Hundred Thousand and 00/100
Dollars ($1,500,000). Thereafter, the Borrower shall maintain Net Worth in an
amount not less than Two Million and 00/100 Dollars ($2,000,000) plus
twenty-five percent (25%) of the aggregate consolidated Net Income commencing
with the fiscal quarter ending August 31, 2007.”
          4. REPRESENTATIONS AND WARRANTIES. To induce the Bank to enter into
this Amendment, the Borrower hereby certifies, represents and warrants to the
Bank that:
               4.1 Authorization. The Borrower is duly authorized to execute and
deliver this Amendment, the Revolving Note and is and will continue to be duly
authorized to borrow monies under the Loan Agreement, as amended hereby, and to
perform its obligations under the Loan Agreement, as amended hereby.
               4.2 No Conflicts. The execution and delivery of this Amendment,
the Revolving Note and the performance by the Borrower of its obligations

2



--------------------------------------------------------------------------------



 



under the Loan Agreement, as amended hereby and the Revolving Note, do not and
will not conflict with any provision of law or of the Articles of Organization
or the operating agreement of the Borrower or of any agreement binding upon the
Borrower.
               4.3 Validity and Binding Effect. The Loan Agreement, as amended
hereby and the Revolving Note are the legal, valid and binding obligations of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity limiting the availability of equitable
remedies.
               4.4 Compliance with Loan Agreement. The representation and
warranties set forth in Section 7 of the Loan Agreement, as amended hereby, are
true and correct with the same effect as if such representations and warranties
had been made on the date hereof, with the exception that all references to the
financial statements shall mean the financial statements most recently delivered
to the Bank and except for such changes as are specifically permitted under the
Loan Agreement. In addition, the Borrower has complied with and is in compliance
with all of the covenants set forth in the Loan Agreement, as amended hereby,
including, but not limited to, those set forth in Section 8, Section 9 and
Section 10 thereof.
               4.5 No Event of Default. As of the date hereof, no Event of
Default under Section 11 of the Loan Agreement, as amended hereby, or event or
condition which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default, has occurred or is continuing.
          5. CONDITIONS PRECEDENT. This Amendment shall become effective as of
the date above first written after receipt by the Bank of the following:
               5.1 Amendment. This Amendment and the Revolving Note executed by
the Borrower and the Bank (as to the Amendment).
               5.2 Other Documents. Such other documents, agreements, amended
and restated guaranties, certificates, resolutions and/or opinions of counsel as
the Bank may request.
          6. GENERAL.
               6.1 Governing Law; Severability. This Amendment shall be
construed in accordance with and governed by the laws of Illinois. Wherever
possible each provision of the Loan Agreement and this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Loan Agreement and this Amendment shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of the Loan Agreement and this
Amendment.

3



--------------------------------------------------------------------------------



 



               6.2 Successors and Assigns. This Amendment shall be binding upon
the Borrower and the Bank and their respective successors and assigns, and shall
inure to the benefit of the Borrower and the Bank and the successors and assigns
of the Bank.
               6.3 Continuing Force and Effect of Loan Documents. Except as
specifically modified or amended by the terms of this Amendment, all other terms
and provisions of the Loan Agreement and the other Loan Documents are
incorporated by reference herein, and in all respects, shall continue in full
force and effect. The Borrower, by execution of this Amendment, hereby
reaffirms, assumes and binds itself to all of the obligations, duties, rights,
covenants, terms and conditions that are contained in the Loan Agreement and the
other Loan Documents.
               6.4 References to Loan Agreement. Each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, or words of like import,
and each reference to the Loan Agreement in any and all instruments or documents
delivered in connection therewith, shall be deemed to refer to the Loan
Agreement, as amended hereby.
               6.5 Expenses. The Borrower shall pay all costs and expenses in
connection with the preparation of this Amendment and other related Loan
Documents, including, without limitation, reasonable attorneys’ fees. The
Borrower shall pay any and all stamp and other taxes, UCC search fees, filing
fees and other costs and expenses in connection with the execution and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, and agrees to save the Bank harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such costs and expenses.
               6.6 Counterparts. This Amendment may be executed in any number of
counterparts, all of which shall constitute one and the same agreement.
[signature page to follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
to the Amended and Restated Loan and Security Agreement as of the date first
above written.

              BORROWER:
 
            PROVISTA RENEWABLE FUELS MARKETING, LLC, a Kansas limited liability
company
 
       
 
  By:   /s/  Dan Ostendorf
 
       
 
  Name:   Dan Ostendorf
 
       
 
  Title:   Secretary and Controller
 
       
 
            BANK:
 
            LASALLE BANK NATIONAL ASSOCIATION,
a national banking association
 
       
 
  By:   /s/  Jeffrey Ware
 
       
 
  Name:   Jeffrey Ware
 
       
 
  Title:   First Vice President
 
       

5